             Case 1:99-cr-01048-DC Document 227 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                    :

                      - against -                           :      ORDER

JAIME GOMEZ,                                                :      99-CR-1048-2 (DC)
                                                                   16-CV-5584 (DC)

                              Defendant.                    :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

              On July 13, 2016, defendant Jaime Gomez filed a motion to vacate under
28 U.S.C. § 2255 ("Motion"). Dkt. No. 187. On December 21, 2016, this Court closed this
case and transferred the Motion to the United States Court of Appeals for the Second
Circuit. Dkt. No. 189. On November 4, 2020, the United States Court of Appeals for the
Second Circuit granted Mr. Gomez's motion for leave to file a successive motion under
28 U.S.C. § 2255. Dkt. No. 224. Accordingly, it is HEREBY ORDERED:

            (1)   This case is hereby reopened under the civil docket number (16-cv-
5584) and Mr. Gomez's Motion is accepted as a successive 28 U.S.C. § 2255 motion;

            (2)    The Government shall respond to the Motion by Thursday,
December 10, 2020;

            (3)    If Mr. Gomez wishes to submit reply papers, he shall do so by
Monday, January 4, 2021.
           Case 1:99-cr-01048-DC Document 227 Filed 11/17/20 Page 2 of 2




             The Clerk of Court is directed to mail a copy of this Order to Mr. Gomez
and to the Government at the addresses listed below.

               SO ORDERED.

Dated:         New York, New York
               November 16, 2020
                                                          /s/ Denny Chin_____
                                                     DENNY CHIN
                                                     United States Circuit Judge
                                                     Sitting by Designation




To:      Jamie Gomez
         48323-054
         United States Penitentiary Lee
         PO Box 305
         Jonesville, Virginia 24263-0305

         Kiersten Ann Fletcher, Esq.
         United States Attorney's Office, SDNY
         One Saint Andrew's Plaza
         New York, NY 10007




                                            2
